139 F.3d 903
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George ARSHAL, Plaintiff-Appellant,v.John H. DALTON, Secretary of the Navy, Defendant-Appellee.
No. 97-35727.D.C. No. CV-97-00472-C.
United States Court of Appeals, Ninth Circuit.
Decided Feb. 20, 1998.Submitted February 9, 1998**.

Appeal from the United States District Court for the Western District of Washington John C. Coughenour, District Judge, Presiding.
Before PREGERSON, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
George Arshal appeals pro se the district court's dismissal of his action alleging that the Secretary of the Navy deprived him of his property rights in a patent.  We affirm for the reasons stated in the district court's Order issued on May 29, 1997.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3